Case 1:18-cv-01691-.]PO Document 32 Filed 11/20/18 Page 1 of 1

AFFIDAVIT OF SERVICE BY U.S. FIRST CLASS MAIL

STATE OF NEW YORK )
) ss.:

COUNTY OF NEW YORK )

Gladys I. Perez, being duly sworn, deposes and says:

l. l arn not a party to this matter, arn over eighteen years of age and reside in West
New York, New Jersey.

2. On November 19, 2018, l personally served via First Class Mail the
DEFENDANT CLASSIC SECURITY, LLC’S RULE 7.1 CORPORATE
DISCLOSURE STATEMENT (ECF Doc. No. 31) by depositing and leaving a true
copy thereof in a postpaid Wrapper under the exclusive care and custody of the United
States postal service Within NeW York State upon:

Robert Williarns
P.O. Box 246
Bronx, NY 10467

shown

Gladysl. Perez
Sworn to before me this

20th dWJb/er, 2018

Notary ll)ub’lic

ALEXANDRA KAMENETSKY SHEA
Notary Public, State of New York
NO. _02S'H6365167
Quallfled in New York County
Comrnission Expires 10/02/2021

